STEPHENS, Circuit Judge
(concurring).
It may be argued with some force that we ought to look through the fact that the Board has ordered respondent to cease and desist from recognizing the Consolidated Seedsmen’s Union as the representative of the respondent’s employees and look through the fact that the respondent has been ordered to withdraw recognition of this union notwithstanding the fact that the directors and not the union were specifically recognized and authorized to act as the employees’ bargaining agent. That after all the directors are the acting agent of the union. But we would be assuming a good deal in doing this. The Board may or máy not have intended its order to be so construed.
When we, upon review, decree that a Board order shall be enforced, we must look forward to the possible necessity for affirmative action -to compel compliance, *100and we should therefore be careful to order enforced only, orders that will support such action.
If the portion of the Board’s order here ordered enforced does not, in the Board’s judgment, reach far enough, the Board has the power to enter a supplemental order which can easily be drawn to avoid the difficulties pointed out in the main opinion.